Exhibit 10.4

USA COMPRESSION GP, LLC

AMENDED AND RESTATED

OUTSIDE DIRECTOR COMPENSATION POLICY

Members of the Board of Directors (the “Board”) of USA Compression GP, LLC (the
“General Partner”) who are not direct or indirect employees of USA Compression
GP, LLC or any affiliate or subsidiary of the General Partner or USA Compression
Partners, LP (the “Partnership”) (“Outside Directors”) shall be entitled to
compensation for their services as a director in accordance with this Amended
and Restated Outside Director Compensation Policy (“Policy”).  Notwithstanding
the foregoing, directors who are appointed to the Board pursuant to a
contractual board representation agreement shall not be included in the
definition of “Outside Director” pursuant to this Policy. For purposes of
clarity, as of the effective date of this Policy, any director who is appointed
pursuant to that certain Board Representation Agreement by and between the
Partnership, the General Partner, Energy Transfer Equity, L.P., a Delaware
limited partnership, and EIG Veteran Equity Aggregator, L.P. effective April 2,
2018 shall not receive compensation pursuant to this Policy.

1. Annual Retainer. Each Outside Director shall be entitled to an annual
retainer, in the amount of, $100,000 per calendar year, payable quarterly in
arrears.

2. Committees. Each Outside Director serving on the following committees of the
Board shall be entitled to an annual retainer in the amount set forth below,
payable quarterly in arrears:

Audit Committee

Chairman - $25,000
Members - $15,000

Compensation Committee

Chairman - $15,000
Members - $7,500

 

3. Special or Conflicts Committee Engagements. Each Outside Director serving on
a Special or Conflicts Committee of the Board shall be entitled to additional
compensation in the amount of a fixed sum for each matter referred to such
committee. Such sum shall be determined by the Board at the time of each such
engagement, payable at the end of the quarter in which each such engagement is
concluded, regardless of the number of meetings.

4. Phantom Units.

a) Each Outside Director who is elected or appointed to the Board for the first
time after the date of the adoption of this Policy shall automatically on the
date of his or her election or appointment be granted an initial award of 2,500
Phantom Units under the USA Compression Partners, LP 2013 Long-Term Incentive
Plan, as may be amended and/or restated from time to time, or such other
approved long-term incentive plan, as applicable (the “LTIP”). Each Award shall
be subject to a



--------------------------------------------------------------------------------

 



Restricted Period of five (5) years with 60% of the Award vesting on the third
December 5th following the date of the Award and remaining 40% on the fifth
December 5th following the date of the Award, provided that all unvested Awards
shall fully vest upon the occurrence of: (i) the death or Disability of the
Outside Director; or (ii) a Change of Control of the Company as that term is
defined from time to time under the LTIP.  Unless otherwise defined herein, all
capitalized terms used in this paragraph shall have the meaning ascribed to such
terms in the LTIP.

 

b) Automatically on the first business day of each calendar year, each Outside
Director shall be entitled to an Award under the Plan of such number of Phantom
Units equal to $100,000 divided by (a) the closing price of the common units of
the Partnership on the New York Stock Exchange on such grant date or (b) the
Fair Market Value of a common unit as otherwise determined by the Board. Each
Award shall be subject to a Restricted Period of five (5) years with 60% of the
Award vesting on the third December 5th following the date of the Award and
remaining 40% on the fifth December 5th following the date of the Award,
provided that all unvested Awards shall fully vest upon the occurrence of: (i)
the death or Disability of the Outside Director; or (ii) a Change of Control of
the Company as that term is defined from time to time under the LTIP. Unless
otherwise defined herein, all capitalized terms used in this paragraph shall
have the meaning ascribed to such terms in the LTIP.

 

 

2

 

--------------------------------------------------------------------------------